Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2. 	Authorization for this examiner’s amendment was given in a telephone interview with Ryan McCormick on 01/28/2021.

PROPOSED AMENDMENTS TO THE CLAIMS
	This listing of claims will replace all prior versions and listings of claims in the application:
1.	(Currently Amended) A method for use with a reverse keyboard assembly to display changeable icons on a plurality of display zones of the reverse keyboard assembly, the method comprising:
identifying a first computer program executing on a computer to which the reverse keyboard assembly is communicatively connected; 
displaying a first set of icons on at least one display zone of the plurality of display zones using a first configuration when the first computer program is in focus on the computer, wherein the first set of icons is associated with the first computer program, wherein the reverse keyboard assembly includes a display, a touch screen disposed on the display, a plurality of transparent and rigid keys, and a top cover disposed on the touch screen, wherein the top cover covers the touch screen and the display,, wherein the reverse keyboard assembly further comprises a connector, wherein the connection between each of the plurality of keys and the top cover is achieved by the connector;
receiving a request to display a second set of icons using a second configuration, wherein the first configuration and the second configuration are dissimilar; and,
displaying the second set of icons on the at least one display zone using the second configuration, such that at least a portion of the first set of icons is replaced by the second set of icons.

2.	(Currently Amended) A method for use with a reverse keyboard assembly to display a second set of icons on a second set of display zones of the reverse keyboard assembly based on an input corresponding to a first set of icons placed on a first set of display zones, the method comprising:
identifying a first computer program executing on a computer to which the reverse keyboard assembly is communicatively connected; 
displaying a first set of icons on the first set of display zones, wherein the reverse keyboard assembly includes a display, a touch screen disposed on the display, a plurality of transparent and rigid keys, and a top cover disposed on the touch screen, wherein the top cover covers the touch screen and the display, wherein the plurality of transparent and rigid keys is located at a predetermined distance above the touch screen for enabling viewing of images displayed on the display unit wherein the top cover includes a plurality of apertures for the plurality of transparent and rigid keys, wherein each of the plurality of transparent and rigid keys is disposed in one of the plurality of apertures such that the predetermined distance is gapped by one of the plurality of transparent and rigid keys when force is exerted thereon, wherein the reverse keyboard assembly further comprises a connector, wherein the connection between each of the plurality of keys and the top cover is achieved by the connector; 
receiving an input corresponding to at least one icon of the first set of icons; 

displaying a second set of icons on the second set of display zones using a second configuration, wherein the displayed second set of icons is determined based on the analysis, wherein the second set of icons includes the at least one suitable character.

3.	(Previously Presented) The method of claim 2, wherein the first set of icons is associated with the first computer program.

4.	(Previously Presented)	The method of claim 2, wherein the second configuration and at least a portion of the first configuration are displayed simultaneously.

5.	(Previously Presented)	The method of claim 2, wherein the first configuration and the second configuration are dissimilar.

6-24.	(Cancelled)

25.	(Previously Presented)	The method of claim 1, wherein the keyboard assembly has a lower side and an upper side, wherein the touch screen and the display are electrically and physically connected and located in the lower side of the keyboard assembly.

26.	(Previously Presented)	The method of claim 25, wherein the top cover is located in the upper side of the keyboard assembly. 

27.	(Previously Presented)	The method of claim 25, wherein the lower side and the upper side are separated by a predetermined distance. 



29.	(Previously Presented)	The method of claim 25, wherein the keyboard assembly further comprises a supporting frame structured to cover the lower side of the keyboard assembly.

30.	(Previously Presented)	The method of claim 29, wherein the supporting frame is structured to physically connect the upper side and the lower side of the keyboard assembly. 

31.	(Previously Presented)	The method of claim 29, wherein the supporting frame is structured to disengage the upper side and the lower side of the keyboard assembly. 

32.	(Previously Presented)	The method of claim 1, wherein the top cover is made of a rigid material.

33.	(Previously Presented)	The method of claim 1, wherein each of the plurality of keys includes an upper edge and a bottom edge. 

34.	(Previously Presented)	The method of claim 33, wherein, upon a key press on the upper edge of one of the plurality of keys, the bottom edge of the key touches the touch screen. 

35.	(Previously Presented)	The method of claim 34, wherein the keyboard assembly further includes an optical touch frame configured to generate a light beam and at least one sensor, wherein upon a key press on the upper edge of one of the plurality of keys, the bottom edge of the key crosses the light beam generated by the optical touch frame, wherein upon identification of a crossing of the light beam identified by one of the at least one sensor, the location of the key press is identified. 

36.	(Cancelled) 

37.	(Currently Amended)	The method of claim [[36]] 1, wherein the connector holds the plurality of keys in a position separating the plurality of keys from the touch screen.
38.	(Currently Amended)	A non-transitory computer readable medium having stored thereon instructions that, when executed by a processing circuitry, configure the processing circuitry to:
identify a first computer program executing on a computer to which a reverse keyboard assembly is communicatively connected, the reverse keyboard assembly including a plurality of display zones having respective changeable icons; 
display a first set of icons on at least one display zone of the plurality of display zones using a first configuration, wherein the first set of icons is associated with the first computer program, wherein the reverse keyboard assembly includes a display, a touch screen disposed on the display, a plurality of transparent and rigid keys, and a top cover disposed on the touch screen, wherein the top cover covers the touch screen and the display, wherein the plurality of transparent and rigid keys is located at a predetermined distance above the touch screen for enabling viewing of images displayed on the display unit wherein the top cover includes a plurality of apertures for the plurality of transparent and rigid keys, wherein each of the plurality of transparent and rigid keys is disposed in one of the plurality of apertures such that the predetermined distance is gapped by one of the plurality of transparent and rigid keys when force is exerted thereon, wherein the reverse keyboard assembly further comprises a connector, wherein the connection between each of the plurality of keys and the top cover is achieved by the connector;
receive a request to display a second set of icons using a second configuration, wherein the first configuration and the second configuration are dissimilar; and,
display the second set of icons on the at least one display zone using the second configuration, such that at least a portion of the first set of icons is replaced by the second set of icons.

39.	(Currently Amended)	A non-transitory computer readable medium having stored thereon instructions that, when executed by a processing circuitry, configure the processing circuitry to:
identify a first computer program executing on a computer to which a reverse keyboard assembly is communicatively connected, the reverse keyboard assembly having a first set of display zones and a second set of display zones; 
display a first set of icons on the first set of display zones, wherein the reverse keyboard assembly includes a display, a touch screen disposed on the display, a plurality of transparent and rigid keys, and a top cover disposed on the touch screen, wherein the top cover covers the touch screen and the display, wherein the plurality of transparent and rigid keys is located at a predetermined distance above the touch screen for enabling viewing of images displayed on the display unit wherein the top cover includes a plurality of apertures for the plurality of transparent and rigid keys, wherein each of the plurality of transparent and rigid keys is disposed in one of the plurality of apertures such that the predetermined distance is gapped by one of the plurality of transparent and rigid keys when force is exerted thereon, wherein the reverse keyboard assembly further comprises a connector, wherein the connection between each of the plurality of keys and the top cover is achieved by the connector; 
receive an input corresponding to one or more icons of the first set of icons; 
analyze the input with respect of a set of rules associated with the first computer program; and,
display a second set of icons on the second set of display zones using a second configuration, the display corresponding to results of the analysis.

Reasons for Allowance
s 1-5, 25-35 and 37-39 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: Claims 1-5, 25-35 and 37-39 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1, 2, 38 and 39, 
“wherein the reverse keyboard assembly further comprises a connector, wherein the connection between each of the plurality of keys and the top cover is achieved by the connector.” See Fig. 1B and ¶0034- ¶0035 of the specification as filed. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692